Citation Nr: 1716596	
Decision Date: 05/16/17    Archive Date: 05/22/17

DOCKET NO.  10-45 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for service-connected anxiety disorder from September 22, 2009. 

2.  Entitlement to service connection for hypertension, claimed as secondary to herbicide exposure and service-connected disabilities.

3.  Entitlement to service connection for a heart disability, presently diagnosed as atrial fibrillation, claimed as secondary to herbicide exposure, service-connected disabilities, and hypertension.  

4.  Entitlement to service connection for hepatitis C.

5.  Entitlement to an extraschedular rating for a service-connected total right knee replacement from January 1, 2014.

6.  Entitlement to an extraschedular rating for a service-connected anxiety disorder.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Robert V. Chisholm 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to June 1970, with service in the Republic of Vietnam.  His decorations include the Combat Action Ribbon.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In regards to the higher rating claim for anxiety disorder, a May 2014 Board decision denied a 10 percent rating prior to September 22, 2009 and granted a 50 percent rating but no higher effective September 22, 2009.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a December 2014 joint motion for partial remand (JMPR), the Court vacated the Board's decision as to the portion of the appeal denying a rating in excess of 50 percent from September 22, 2009 for anxiety disorder and remanded the appeal in accordance to the terms of the JMPR.  In February 2016, the Board granted a 30 percent rating for anxiety disorder prior to September 22, 2009 and denied more than 50 percent on and after September 22, 2009.  The Veteran again appealed to the Court.  Pursuant to a September 2016 JMPR, the Court vacated the Board's decision as to the portion of the appeal denying a rating in excess of 50 percent from September 22, 2009 and remanded the appeal in accordance to the terms of the JMPR.  

As discussed in the February 2016 Board decision, the Veteran presented testimony at a personal hearing before a Veterans Law Judge in April 2013.  The law requires that the Veterans Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707.  In November 2015, the Board sent a letter to the Veteran, which explained that the Veterans Law Judge who presided over his hearing was no longer available to participate in the appeal and offered the Veteran a hearing before a different Veterans Law Judge; otherwise the case would be reassigned.  In December 2015, the Veteran responded that he did not want another hearing.  Thus, the Board will proceed with the matter on appeal.  

Moreover, in February 2016, the Board remanded the issues of entitlement to service connection for hypertension, heart disability, and hepatitis C, entitlement to extraschedular ratings for anxiety disorder and right knee disability, as well as entitlement to TDIU.  As of this time, those claims have not been re-certified to the Board.  Moreover, a review of claims file reveals that the AOJ is still developing these claims.  Accordingly, the Board does not have jurisdiction over these claims at this time.         

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

The Veteran submitted a February 2017 private psychological evaluation that provides an indication that the Veteran's service-connected anxiety disorder has worsened since the Veteran's last VA examination.  As such, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent and severity of his anxiety disorder.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Thus, this claim must be remanded.

Moreover, VA treatment records have not been associated with the claims file since July 2015.  Upon remand, the AOJ should associate the Veteran's VA treatment records dated since July 2015.  See Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (holding that 38 C.F.R. § 3.159(c)(3) expanded VA's duty to assist to include obtaining VA medical records without consideration of their relevance).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the claims file records of VA treatment dated since July 2015. 

2.  Invite the Veteran to submit lay or medical evidence from himself and other individuals who have first-hand knowledge regarding the severity of his anxiety symptoms.  

3.  Schedule the Veteran for an appropriate VA psychiatric examination to determine the nature, extent, and severity of his psychiatric disability.  The claims file must be made available to and reviewed by the examiner.  All tests deemed appropriate by the examiner should be performed.  

The examiner should report all pertinent findings and comment on the severity of any social and occupational impairment related to his psychiatric disability.  

4.  Then readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and be afforded the applicable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

